     Case 5:19-cv-00640-PRL Document 30 Filed 11/19/20 Page 1 of 2 PageID 104




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

MICHAEL WEINZIERL,

        Plaintiff,

v.                                                                 Case No: 5:19-cv-640-Oc-PRL

ENO, INC. and DANNY DEE
TUNNELL,

        Defendants.




                                             ORDER
        Recently, the Court directed counsel to confer pursuant to Local Rule 3.01(g) regarding the

issues raised by Plaintiff's motion to compel responses to Plaintiff’s discovery requests. (Doc. 28).

Following their conference, the parties were directed to file a written notice advising the Court as

to whether, and to what extent, Plaintiff's motion to compel discovery required resolution by the

Court. And, the Court directed that Defendant should respond to Plaintiff’s motion on or before

November 12, 2020.

        On November 10, 2020, Plaintiff filed a notice that counsel had conferred. The notice

recites that counsel for Defendants “indicated that discovery responses would be forthcoming by

November 11, 2020, due to the recent move of his office from one location to another.” (Doc. 29).

Plaintiff also stated that Plaintiff will be deposed on November 20, and the parties have a scheduled

mediation on December 16. Plaintiff did not reassert the request for relief stated in his earlier

motion to compel, and it thus appears that the motion (Doc. 27) is due to be denied as moot.
  Case 5:19-cv-00640-PRL Document 30 Filed 11/19/20 Page 2 of 2 PageID 105




       DONE and ORDERED in Ocala, Florida on November 19, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -2-
